                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


JOSEPH J. BUTTERCASE,

                     Plaintiff,                                   4:19CV3040

       vs.
                                                               MEMORANDUM
RICHARD G. KOPF, United States District                         AND ORDER
Court Judge; and ERIN E. TANGEMAN,
Assistant State of Nebraska Attorney
General;

                     Defendants.


       This matter is before the court on Plaintiff’s Motion for Leave to Proceed in

Forma Pauperis (“IFP”). (Filing No. 2.) The court has received a certified copy of

Plaintiff’s trust account information. (Filing No. 4.) Plaintiff is permitted to proceed IFP.

       Prisoner plaintiffs are required to pay the full amount of the court’s $350.00 filing

fee by making monthly payments to the court, even if the prisoner is proceeding IFP. 28

U.S.C. § 1915(b). The Prison Litigation Reform Act “makes prisoners responsible for

their filing fees the moment the prisoner brings a civil action or files an appeal.” In re

Tyler, 110 F.3d 528, 529-30 (8th Cir. 1997); Jackson v. N.P. Dodge Realty Co., 173 F.

Supp. 2d 951 (D. Neb. 2001).

       Pursuant to 28 U.S.C. § 1915(b)(1), Plaintiff must pay an initial partial filing fee in

the amount of 20 percent of the greater of Plaintiff’s average monthly account balance

or average monthly deposits for the six months preceding the filing of the Complaint.

Here, the court finds the initial partial filing fee is $3.04, based on an average monthly

account balance of $15.19. Plaintiff must pay this initial partial filing fee within 30 days
or his case will be subject to dismissal. Plaintiff may request an extension of time if one

is needed.

       In addition to the initial partial filing fee, Plaintiff must “make monthly payments of

20 percent of the preceding month’s income credited to the prisoner’s account.” 28

U.S.C. § 1915(b)(2). The statute places the burden on the prisoner’s institution to collect

the additional monthly payments and forward them to the court as follows:



       After payment of the initial partial filing fee, the prisoner shall be required
       to make monthly payments of 20 percent of the preceding month’s income
       credited to the prisoner’s account. The agency having custody of the
       prisoner shall forward payments from the prisoner’s account to the clerk of
       the court each time the amount in the account exceeds $10 until the filing
       fees are paid.


28 U.S.C. § 1915(b)(2). Therefore, after payment in full of the initial partial filing fee,

Plaintiff’s institution must collect the remaining installments of the filing fee and forward

the payments to the court.

       Plaintiff is advised he will remain responsible for the entire filing fee, as long as

he is a prisoner, even if the case is dismissed at some later time. See In re Tyler, 110

F.3d at 529–30; Jackson, 173 F. Supp. 2d at 951.

       IT IS THEREFORE ORDERED that:

       1.     Plaintiff’s Motion for Leave to Proceed IFP (Filing No. 2) is granted.

       2.     Plaintiff must pay an initial partial filing fee of $3.04 within 30 days, unless

the court extends the time in which he has to pay in response to a written motion.




                                              2
        3.      After payment of the initial partial filing fee, Plaintiff’s institution must

collect the additional monthly payments in the manner set forth in 28 U.S.C. §

1915(b)(2), quoted above, and forward those payments to the court.

        4.      The clerk’s office is directed to send a copy of this order to the appropriate

official at Plaintiff’s institution.

        5.      The clerk’s office is directed to set a pro se case management deadline in

this case using the following text: July 8, 2019: initial partial filing fee payment due.

        6.      Plaintiff is advised that, following payment of the initial partial filing fee, the

next step in Plaintiff’s case will be for the court to conduct an initial review of Plaintiff’s

claims to determine whether summary dismissal is appropriate under 28 U.S.C. §

1915(e)(2). The court will conduct this initial review in its normal course of business.



        Dated this 6th day of June, 2019.


                                                     BY THE COURT:

                                                     s/Laurie Smith Camp
                                                     Senior United States District Judge




                                                 3
